Citation Nr: 0822070	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-21 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Los Angeles, 
California


THE ISSUE

Entitlement to payment or reimbursement for private medical 
services the veteran received at the Sierra Vista Regional 
Hospital on November 1, 2004.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The veteran served on active duty from July 1999 to August 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision of the 
Department of Veteran's Affairs Medical Center (VAMC) in Los 
Angeles, California.


FINDINGS OF FACT

1.  The veteran has not been awarded service connection for 
any disability.

2.  The veteran incurred private medical expenses due to 
treatment on November 1, 2004, at Sierra Vista Hospital for 
emergency room care for a right ankle sprain.

3.  On November 1, 2004, the veteran was enrolled for VA 
health care, but had not received medical services at a VA 
facility within the preceding 24-month period.


CONCLUSION OF LAW

The criteria for reimbursement for private medical services 
the veteran received at the Sierra Vista Regional Hospital, 
on November 1, 2004, have not been met.  38 U.S.C.A. §§ 1703, 
1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-
1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA does not apply in the instant case as the relevant 
facts necessary for the determination to be made are not in 
dispute, and whether the veteran is entitled to payment or 
reimbursement for the medical expenses in question is wholly 
a matter of interpretation of the pertinent statute and the 
regulatory provisions based on that statute.  The U.S. Court 
of Appeals for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).  The Board notes that the 
veteran did receive a VCAA notice letter in December 2004.  
Also, the November 2005 statement of the case provided him 
with notice of the pertinent regulatory provision applicable 
to adjudication of his claim.

The veteran is seeking entitlement to payment or 
reimbursement from VA of medical expenses incurred by him on 
November 1, 2004, at Sierra Vista Hospital.  The veteran 
reported for treatment with complaints of right ankle pain 
and swelling.  He indicated that he had twisted his ankle a 
week ago while running.  The veteran was diagnosed as having 
a right ankle sprain.  The veteran has been subsequently 
billed for the treatment he incurred related to the emergency 
treatment of the right ankle.

Under 38 U.S.C.A. § 1728, generally, in order to be entitled 
to payment or reimbursement of medical expenses incurred at a 
non-VA facility, a claimant must satisfy three conditions.  
There must be a showing that the following three criteria are 
met: (a) The care and services rendered were either: (1) for 
an adjudicated service-connected disability, or (2) for a 
non-service-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability, 
or (3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

In this case, service connection is not in effect for any 
disability.  The veteran does not dispute this fact.  
Therefore, a preponderance of the evidence is against payment 
or reimbursement for private medical care, under the 
provisions of 38 U.S.C.A. § 1728.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
17.1002 (the implementing regulations).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 
113 Stat. 1556 (1999), which provides general authority for 
the reimbursement of non-VA emergency treatment.  To be 
eligible for reimbursement under this Act the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent lay person (as 
an example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) The veteran has no contractual or legal recourse against 
a third party that could reasonably be pursued for or in 
part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (emphasis added).  Failure to satisfy 
any of the criteria listed above precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).

On October 31, 2004, the veteran received confirmation of his 
enrollment in VA health care system.  On November 1, 2004, 
the veteran sought treatment for a right ankle strain at the 
Sierra Vista Hospital.  In April 2005, the VAMC in Los 
Angeles denied the veteran's request for reimbursement based 
on a finding that the veteran had not received any medical 
services from a VA facility in the previous 24-month period.  
No specific findings were made with regard to the feasibility 
of VA facilities or the emergent nature of the medical 
treatment.  The issue of whether the veteran's November 2004 
treatment constituted a medical emergency need not be 
discussed because at least one criteria under 38 U.S.C.A. § 
1725 has not been met; specifically, the veteran had not 
received VA health treatment within the 24-month period 
preceding the hospitalization.

The veteran has alleged entitlement to reimbursement because 
he attempted to schedule an appointment for treatment at the 
San Luis Obispo VA Clinic; however, he was told to go to the 
emergency room and that the bill would be paid by VA.  The 
Board sympathizes with the veteran's situation; however, the 
VA has no legal duty to tell him he will not be reimbursed 
for private medical expenses nor is the VA liable for the 
veteran's reliance on bad advice dispensed by a VA employee.  
See Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also 
Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that 
inaccurate advice does not create any legal right to benefits 
where such benefits are otherwise precluded.); McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits).  Although it is 
unfortunate if the veteran was misinformed of VA's 
reimbursement policies for non-VA medical treatment, his 
claimed lack of awareness does not provide a legal basis for 
eligibility of reimbursement.

Rather, the crucial inquiry here is whether the veteran's 
enrollment, without actual receipt of medical services, in 
the VA system is sufficient to qualify him for reimbursement 
of the non-VA medical treatment here.  The Board concludes, 
regrettably, that it is not, and thus reimbursement under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
cannot be granted.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 
17.1002(g).


ORDER

Entitlement to payment or reimbursement for private medical 
services the veteran received at the Sierra Vista Regional 
Hospital on November 1, 2004, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


